DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 6, 10, 14, 16, 21, 27-28, 38, 42-43, 47-48, 61, and 122, and Group II, claims 92 and 93, in the written reply filed on 23 October 2022 and the oral reply submitted on 14 December 2022 is acknowledged.
Claims 1-2, 6, 10, 14, 16, 21, 27-28, 38, 42-43, 48, and 61 have been amended. Claims 47 and 122 have been cancelled. Claims 123-129 have been added. Thus, claims 1-2, 6, 10, 14, 16, 21, 27-28, 38, 42-43, 48, 61, 92-93, 107-108, 112, and 123-129 are currently pending.
Claims 107-108 and 112 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Thus claims 1-2, 6, 10, 14, 16, 21, 27-28, 38, 42-43, 48, 61, 92-93, and 123-129 are currently examined.

Claim Objections
Claims 2, 10, 16, and 61 are objected to because of the following informalities: Applicant is reminded that each claim should begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). Claims 2, 10, 16, and 61 recite “a.”, “b.”… which is recommended to be replaced with “a)”, “b)”…
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 128 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 128 is dependent upon itself and is advised to be amended to depend on claim 127 to avoid 35 U.S.C. 112(b) and 35 U.S.C. 112(d) rejections. Claim 128 is interpreted to be dependent upon claim 127 in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 10, 14, 16, 27, 61, and 127-128 are rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 20060270970 A1) in view of Donaldson (US 20060264829 A1).
Regarding claim 1, Moss discloses a nutrient recycling device (see Abstract) comprising:
a container ("aspirate reservoir 250"; [0044]; FIG. 4) including a first bag opening (the opening on reservoir 250 connected to aspirating line 260; see FIG. 4) and adapted to receive digestive contents ("aspirate including digestive juices and nutrients from the stomach"; see Abstract) from a first surgically created gastrointestinal tract opening ("inserting the tube through the abdominal wall directly into the jejunum, or directly into the stomach by a gastrostomy tube (element 25 shown in solid lines) and intraluminally to the jejunum"; [0029]; FIG. 1) through the first bag opening (see FIG. 4), 
a pump ("positive pressure pump 270 is provided in the aspirating line to draw aspirate toward the reservoir 245"; [0044])
	the pump 270 adapted to pump digestive contents received by the flexible bag to a second gastrointestinal tract opening ("Aspirate can be refed by a gravitational force. However, a pressure source such as a pump could be substituted"; [0044]; FIG. 1), and
an outlet conduit ("aspirate refeeding line 265"; [0044]; FIG. 4) adapted to define a flow pathway for digestive content to flow from the pump to the second gastrointestinal tract opening ([0044]; FIG. 4).
Moss does not explicitly disclose the container is a flexible bag. However, Donaldson teaches a disposable fluid container with an integrated pump motive assembly for pumping fluid (see Abstract) wherein the fluid container is a flexible bag (“fluid container 20 has a container body 22 which, in the example illustrated embodiments hereof, is a multi-ply or multi-layer assembly comprised of flexible plys or layers”; [0049]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss’s device such that the fluid container is a flexible bag, as taught by Donaldson, for the purpose of permitting the container to collapse to minimize fluid interactions with gas or air and/or airlock ([0006]).
Moss does not explicitly disclose the pump is located within the flexible bag, or incorporated with the flexible bag by attachment to the flexible bag. However, Donaldson teaches that the pump is incorporated with the flexible bag by attachment to the flexible bag ("fluid container 20 comprises a pump motive assembly 50 which is integrated with the container body 22"; [0052]; FIG. 1B). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss’s device such that the pump is incorporated with the flexible bag by attachment to the flexible bag, as taught by Donaldson, so that the entire device may be sanitarily disposed after use ([0014]).
Moss does not explicitly disclose a pump actuator separate or separable from the pump and adapted to be operably coupled to the pump, the pump comprising: a pump inlet in fluid communication with an interior of the flexible bag, and a pump outlet connected to the outlet conduit. However, Donaldson teaches 
a pump actuator ("electrodynamic actuators"; [0052]) separate or separable from the pump and adapted to be operably coupled to the pump ("pump motive assembly comprises at least a pump motive member such as one or more displaceable electrodynamic actuators"; [0052]), 
the pump comprising: 
a pump inlet ("inlet port 60"; [0055]; FIG. 1A) in fluid communication with an interior of the flexible bag (see FIG. 1A), and 
a pump outlet ("outlet port 62"; [0061]; FIG. 1A) connected to the outlet conduit ("outlet tube 84"; [0061]; FIG. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss’s device with a pump actuator separate or separable from the pump and adapted to be operably coupled to the pump, the pump comprising: a pump inlet in fluid communication with an interior of the flexible bag, and a pump outlet connected to the outlet conduit, as taught by Donaldson, so that the bag and the pump may be sanitarily disposed after use ([0014]).
Regarding claim 10, Moss does not explicitly disclose the pump is attached to an inside wall of the flexible bag, is attached to an external wall of the flexible bag, or forms at least part of a wall of the flexible bag. However, Donaldson teaches the pump is attached to an inside wall of the flexible bag ("pump motive assembly 50 which is integrated with the container body 22"; [0052]; FIG. 1B). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss’s device such that the pump is attached to an inside wall of the flexible bag, as taught by Donaldson, so that the bag and the pump may be sanitarily disposed after use ([0014]).
Regarding claim 14, Moss discloses the flexible bag further comprises at least one external conduit opening (the opening on reservoir 250 connected to refeeding line 265; see FIG. 4) adapted to allow at least one external conduit ("refeeding line 265"; [0044]; FIG. 4) to communicate between an inside and an outside of the flexible bag (see FIG. 4).
Regarding claim 16, Moss does not explicitly disclose the pump is attached to the flexible bag by one or more of: clips, clasps, buckles, Velcro, zip fastener, slide fastener, snap fasteners, or magnets, or the bag includes a pouch adapted to locate the pump and wherein the pouch is incorporated into a side wall of the flexible bag. However, Donaldson teaches the bag includes a pouch adapted to locate the pump and wherein the pouch is incorporated into a side wall of the flexible bag ("pump motive assembly 50(6) is outside the fluid reservoir 30, yet still integrally formed with the container 20(6), e.g., on or between members such as films which form the container body 22 with its collapsible bladder such as front layer 24 and rear layer 26"; [0074]; FIG. 6A & 6B). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss’s device such that the bag includes a pouch adapted to locate the pump and wherein the pouch is incorporated into a side wall of the flexible bag, as taught by Donaldson, for the purpose of limiting the exposure of pump components to the collected digestive fluids and preventing premature failure ([0006]).
Regarding claim 27, Moss discloses the outlet conduit 265 includes an output end ("opening 55"; [0031]; FIG. 1) positionable in the gastrointestinal tract downstream from the first gastrointestinal tract opening (see FIG. 1) and is configured to reintroduce digestive contents back into a patient ("refeeding aspirate"; [0044]).
Regarding claim 61, Moss does not explicitly disclose the pump comprises a controller therefor and the controller is adapted to operate the pump automatically. However, Donaldson teaches the pump comprises a controller ("drive circuit 92(3A)"; [0064]; FIG. 3A) therefor and the controller is adapted to operate the pump automatically ("flowmeter or other type of sensor 96 can be positioned in host internal channel 94 and be electrically connected to drive circuit 92(3A). Such sensor 96 can be utilized by the drive circuit 92(3A) to govern application of pumping signals to the pump motive assembly"; [0064]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss’s device such that the pump comprises a controller therefor and the controller is adapted to operate the pump automatically, as taught by Donaldson, so that the device may adjust operating parameters base on sensor readings ([0064]).
Regarding claim 127, Moss does not explicitly disclose the pump defines a peristaltic pump. However, Donaldson teaches the pump defines a peristaltic pump ("pump may be, for example, a peristaltic or other type of pump"; [0006]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss’s device such that the pump defines a peristaltic pump, as taught by Donaldson, so that pump components may be separated from the contents of the fluid reservoir, thus preserving the integrity and of the contents and minimizing contamination ([0006]).
Regarding claim 128, Moss does not explicitly disclose the peristaltic pump comprises: a pump conduit; and rollers configured to compress the pump conduit to drive the digestive contents through the pump conduit. However, Donaldson teaches the pump may be a peristaltic pump comprising: 
a pump conduit ("a tube"; [0006]); and 
rollers configured to compress the pump conduit to drive the digestive contents through the pump conduit ("peristaltic pump has rollers or the like which contact a tube through which the fluid is supplied"; [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss’s device such that the peristaltic pump comprises: a pump conduit; and rollers configured to compress the pump conduit to drive the digestive contents through the pump conduit, as taught by Donaldson, for the purpose of separating the pump from the fluid contents and minimizing contamination ([0006]).

Claim(s) 2, 6, 92, 93, and 123 are rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Donaldson and further in view of Buglino et al. (US 20040006320 A1).
Regarding claim 2, Moss/Donaldson does not explicitly disclose the first bag opening is configured to be positioned: over the surgically created first gastrointestinal tract opening, over the first and second gastrointestinal tract openings, or over the surgically created first gastrointestinal tract opening, wherein the flexible bag includes a second bag opening configured to be positioned over the second gastrointestinal tract opening. However, Buglino teaches an ostomy pouch wherein the first bag opening ("stomal aperture 40"; [0049]; FIG. 7) is configured to be positioned: over the surgically created first gastrointestinal tract opening ("stomal aperture 86"; [0067]; FIG. 7). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss/Donaldson’s device such that the first bag opening is configured to be positioned: over the surgically created first gastrointestinal tract opening, as taught by Buglino, to reliably collect excretions from the body ([0003]).
Regarding claim 6, Moss/Donaldson does not explicitly disclose the flexible bag comprises an attachment portion configured to attach the bag to a patient, and wherein the attachment portion is an adhesive backing. However, Buglino teaches the flexible bag comprises an attachment portion ("body fitment 80"; [0066]; FIG. 7) configured to attach the bag to a patient ("attachable to the pouch 30"; [0066]; FIG. 7), and 
wherein the attachment portion is an adhesive backing ("body adhesive pad 44"; [0066]; FIG. 7).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss/Donaldson’s device such that the flexible bag comprises an attachment portion configured to attach the bag to a patient, and wherein the attachment portion is an adhesive backing, as taught by Buglino, for the purpose of attaching the bag securely to the body during use ([0001]).
Regarding claim 92, Moss discloses a method comprising: 
recycling digestive nutrients (see Abstract) by receiving digestive contents from a first surgically created gastrointestinal tract opening ("aspirating from the stomach"; [0012]) and 
recycling the digestive contents to a second gastrointestinal tract opening ("feeding into the jejunum in the gastro-intestinal tract"; [0012]) using a device ("device 245"; [0044]; FIG. 4) comprising:
a container ("aspirate reservoir 250"; [0044]; FIG. 4) adapted to receive digestive contents from the first surgically created gastrointestinal tract opening ("aspirate including digestive juices and nutrients from the stomach"; see Abstract) through a first bag opening of the container (see FIG. 4); 
a pump ("positive pressure pump 270 is provided in the aspirating line to draw aspirate toward the reservoir 245"; [0044]),
the pump 270 adapted to pump digestive contents received by the flexible bag to a second gastrointestinal tract opening ("Aspirate can be refed by a gravitational force. However, a pressure source such as a pump could be substituted"; [0044]; FIG. 1); and 
an outlet conduit ("aspirate refeeding line 265"; [0044]; FIG. 4) adapted to define a flow pathway for digestive content to flow from the pump to the second gastrointestinal tract opening ([0044]; FIG. 4);
wherein the method includes
operating the device periodically to pump the digestive contents towards the second gastrointestinal tract opening ([0017]).
Moss does not explicitly disclose the container is a flexible bag. However, Donaldson teaches a disposable fluid container with an integrated pump motive assembly for pumping fluid (see Abstract) wherein the fluid container is a flexible bag (“fluid container 20 has a container body 22 which, in the example illustrated embodiments hereof, is a multi-ply or multi-layer assembly comprised of flexible plys or layers”; [0049]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss’s device such that the fluid container is a flexible bag, as taught by Donaldson, for the purpose of permitting the container to collapse to minimize fluid interactions with gas or air and/or airlock ([0006]).
Moss does not explicitly disclose the pump is located within the flexible bag, or incorporated with the flexible bag by attachment to the flexible bag. However, Donaldson teaches that the pump is incorporated with the flexible bag by attachment to the flexible bag ("fluid container 20 comprises a pump motive assembly 50 which is integrated with the container body 22"; [0052]; FIG. 1B). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss’s device such that the pump is incorporated with the flexible bag by attachment to the flexible bag, as taught by Donaldson, so that the entire device may be sanitarily disposed after use ([0014]).
Moss does not explicitly disclose a pump actuator separate or separable from the pump and adapted to be operably coupled to the pump, the pump comprising: a pump inlet in fluid communication with an interior of the flexible bag, and a pump outlet connected to the outlet conduit. However, Donaldson teaches 
a pump actuator ("electrodynamic actuators"; [0052]) separate or separable from the pump and adapted to be operably coupled to the pump ("pump motive assembly comprises at least a pump motive member such as one or more displaceable electrodynamic actuators"; [0052]), 
the pump comprising: 
a pump inlet ("inlet port 60"; [0055]; FIG. 1A) in fluid communication with an interior of the flexible bag (see FIG. 1A), and 
a pump outlet ("outlet port 62"; [0061]; FIG. 1A) connected to the outlet conduit ("outlet tube 84"; [0061]; FIG. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss’s device with a pump actuator separate or separable from the pump and adapted to be operably coupled to the pump, the pump comprising: a pump inlet in fluid communication with an interior of the flexible bag, and a pump outlet connected to the outlet conduit, as taught by Donaldson, so that the bag and the pump may be sanitarily disposed after use ([0014]).
Moss/Donaldson does not explicitly disclose the method includes positioning the first bag opening over the first gastrointestinal tract opening or over the first and second gastrointestinal tract openings. However, Buglino teaches the method includes  positioning the first bag opening ("stomal aperture 40"; [0049]; FIG. 7) over the first gastrointestinal tract opening ("stomal aperture 86"; [0067]; FIG. 7). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss/Donaldson’s method such that the method includes positioning the first bag opening over the first gastrointestinal tract opening, as taught by Buglino, to reliably collect excretions from the body ([0003]).
Regarding claim 93, Moss does not explicitly disclose holding the pump actuator in close proximity to the pump or connecting the pump actuator to the pump and thereby coupling the pump actuator and pump and driving the pump. However, Donaldson teaches holding the pump actuator in close proximity to the pump or connecting the pump actuator to the pump and thereby coupling the pump actuator and pump ("pump motive assembly comprises at least a pump motive member such as one or more displaceable electrodynamic actuators"; [0052]) and driving the pump ("displaceable electrodynamic actuator of the pump motive assembly acts directly upon the fluid"; [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss’ method to include holding the pump actuator in close proximity to the pump or connecting the pump actuator to the pump and thereby coupling the pump actuator and pump and driving the pump, as taught by Donaldson, for the purpose of minimizing contamination ([0006]).
Regarding claim 123, Moss/Donaldson does not explicitly disclose the attachment portion is separable from the flexible bag. However, Buglino teaches the attachment portion 80 is separable from the flexible bag ("body fitment 80 is not permanently secured to the pouch 30, but is a separate unit removably attachable to the pouch 30"; [0066]; FIG. 7). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss/Donaldson’s device such that the attachment portion is separable from the flexible bag, as taught by Buglino, so that the bag is removable once used ([0068]).

Allowable Subject Matter
Claims 21, 28, 38, 42, 43, and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 21, no prior art is found to teach the outlet conduit comprises a first portion and a second portion, wherein 
the first portion of the outlet conduit is located within the bag, and 
the second portion of the outlet conduit is located externally to the bag and adapted to be insertable into a gastrointestinal tract through the second gastrointestinal tract opening.
Moss’s outlet conduit does not comprise a first portion located within the bag. Donaldson and Buglino, alone or combined, do not teach an outlet conduit.
Regarding claim 28, no prior art is found to teach the outlet conduit includes an output end positionable in the gastrointestinal tract upstream from the first gastrointestinal tract opening and is configured to reintroduce digestive contents back into a patient. There is no motivation or teaching to position Moss’ outlet conduit upstream from the first gastrointestinal tract opening. Donaldson and Buglino do not cure the deficiency.
Regarding claim 38, no prior art is found to teach the pump further comprises 
a pump body and an impeller drivable by the pump actuator by a magnetic coupling between said pump actuator and said impeller. Moss, Donaldson, and Buglino do not teach an impeller drivable by the pump actuator by a magnetic coupling between said pump actuator and said impeller.
Regarding claim 42, no prior art is found to teach the pump further comprises 
a pump body and an impeller drivable by the pump actuator by a mechanical coupling between said pump actuator and said impeller. Moss, Donaldson, and Buglino do not teach an impeller drivable by the pump actuator by a magnetic coupling between said pump actuator and said impeller.
Regarding claim 43, no prior art is found to teach the pump body is located inside the flexible bag and the pump actuator is located externally to the flexible bag. Donaldson’s actuator is coupled with the pump. There is no motivation or suggestion to locate the actuator externally to the flexible bag. Donaldson and Buglino do not cure the deficiency.
Regarding claim 48, no prior art is found to teach the pump actuator comprises a syringe plunger external to the flexible bag configured to push digestive contents towards the second gastrointestinal tract opening. Moss, Donaldson, and Buglino do not teach or suggest a syringe plunger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Logier et al. (US 20150351954 A1) - A device enabling food bolus flow between two stomas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        15 December 2022